United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS AIR STATION, Camp Pendleton, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-0841
Issued: July 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 5, 2014 appellant filed a timely appeal of a February 19, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic emotional
condition in the performance of duty on September 6, 2013.
FACTUAL HISTORY
On September 30, 2013 appellant, then a 57-year-old installation ground safety manager,
filed a traumatic injury claim alleging that he developed a traumatic mental illness on
1

5 U.S.C. § 8101 et seq.

September 6, 2013 after an intense discussion with his supervisor over the submission of two
financial reports. He developed chest pains and a headache.
Appellant’s supervisor completed a statement on October 15, 2013. On September 6,
2013 he requested that appellant provide more information on a project. Appellant then became
defensive and argumentative. Appellant’s supervisor stated, “Remembering that [appellant]
twice before became enraged when asked about providing information … about his job, I
calmingly explained that I needed this information and that it was not an unreasonable request.
At no time did the argument become ‘heated’ or ‘intense’….” Appellant’s supervisor returned
and requested additional information a few hours later and appellant stated that he was
experiencing a severe headache.
Appellant sought treatment at the employing establishment hospital on September 6
and 7, 2013. He reported a heated argument with his command and the development of a
headache and chest pressure. Appellant exhibited right-sided facial droop, slurred speech and
unsteady gait. He underwent cardiac and neurological testing which was negative. Appellant
received diagnoses of anxiety and anxiety-related phenomena. Dr. Earl E. Miller, an osteopath,
diagnosed stress and cerebrovascular accident on September 9, 2013. He stated that appellant
could return to work on November 9, 2013.
In a letter dated October 24, 2013, OWCP requested additional factual and medical
evidence regarding appellant’s claim. Dr. Miller completed a report on October 30, 2013 and
noted that appellant’s hospitalization determined that his chest pain was not cardiac and that he
had no evidence of a stroke. He diagnosed acute stress. Dr. Miller stated, “Patient had a heated
discussion with his command on September 6, 2013 that was followed by a transient ischemic
attack (mini-stroke).”
Dr. Luke Oakley, a Board-certified internist specializing in cardiology, completed a
report on October 29, 2013 and stated that he examined appellant during his hospitalization. He
diagnosed anxiety not otherwise specified. Dr. Oakley stated, “[Appellant’s] anxiety was the
direct result of an argument at work which manifests with physical pain and apparent temporary
neurologic changes.” He stated that appellant’s anxiety symptoms were not consistent with
ischemic heart disease and that neurological testing did not establish a stroke or transient
ischemic attack.
Appellant submitted a narrative statement noting that the discussion with his supervisor
on September 6, 2013 related to two financial data reports. He stated that he had difficulty
explaining the data contained in the reports to his supervisor and had difficulty relating the
department financials using the required report. Appellant stated that after the discussion they
had reached an understanding. The second topic was the Red Line Project which was an
evolving data call with changing data fields which was also difficult to explain to his supervisor.
Appellant noted that he was unable to change the format of the report. He asserted that he could
not explain to his supervisor’s satisfaction his input for the report as it was based on pure
speculation due to the pending government budget. Appellant noted that he was signing
furlough notices and that he could not explain to his supervisor where the regulations described

2

the funding of a safety program. He stated that the discussions were “intense” as he felt he had
to explain the same points over and over causing him to become tense. Appellant stated:
“It seems whatever and however I stated a fact or readdressed a position it was
not being received by my supervisor. The intensity increased. Because of my
supervisor’s lack of knowledge of the overall safety department’s financial
program which he was not willing to compromise. To me, it is hard to answer
speculative questions with an ideology that one has to answer the correct way,
i.e., not debatable.”
By decision dated February 19, 2014, OWCP denied appellant’s claim finding that the
evidence had not established that he actually experienced the incident or employment factor
alleged to have caused an injury. It found that the meeting between appellant and his supervisor
was an administrative action and that there was no evidence of error or abuse.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA.3 There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.4 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.5 In contrast, a disabling condition
resulting from an employee’s feelings of job insecurity per se is not sufficient to constitute a
personal injury sustained in the performance of duty within the meaning of FECA. Thus
disability is not covered when it results from an employee’s fear of a reduction-in-force nor is
disability covered when it results from such factors as an employee’s frustration in not being
permitted to work in a particular environment or to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.7 Where the evidence
2

28 ECAB 125 (1976).

3

5 U.S.C. §§ 8101-8193.

4

See Robert W. Johns, 51 ECAB 136 (1999).

5

Supra note 2.

6

Id.

7

Charles D. Edwards, 55 ECAB 258 (2004).

3

demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.8 A claimant must support his or her allegations with probative and reliable
evidence. Personal perceptions alone are insufficient to establish an employment-related
emotional condition.9
ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of a heated
discussion with his supervisor on September 6, 2013. OWCP denied his emotional condition
claim finding that he had not established any compensable employment factors. The Board must
review whether the alleged incidents and conditions of employment are covered employment
factors under the terms of FECA.
Initially, the Board finds that there are no Cutler factors. Appellant and his supervisor
agree that the discussion in question pertained to work matters, but appellant did not specifically
attribute his claimed emotional and/or physical conditions to his regular or specially assigned
work duties or to a requirement imposed by the employment. Thus, appellant has not established
a compensable employment factor under Cutler.10 Rather, he has alleged error or abuse in
administrative matters.
Appellant attributed his diagnosed condition of anxiety to “intense” discussions with his
supervisor on September 6, 2013 related to two fiscal data reports. He stated that he had
difficulty explaining the data to his supervisor. Appellant stated that his supervisor did not
understand funding of a safety program. He noted that having to explain the same points over
and over caused him to become tense.
The assignment of work is an administrative function of a supervisor.11 The manner in
which a supervisor exercises his or her discretion falls outside FECA’s coverage. This principle
recognizes that supervisors must be allowed to perform their duties, and at times employees will
disagree with their supervisor’s actions. Mere dislike or disagreement with certain supervisory
actions will not be compensable absent error or abuse on the part of the supervisor. Appellant
has indicated that he disagreed with the manner in which his supervisor conducted discussions
regarding fiscal reports and a safety program.12 He has not submitted any evidence of error or
abuse in the method through which his supervisor conducted these discussions. Therefore
appellant has not established a compensable factor of employment in this regard.

8

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 566 (1991).
9

Roger Williams, 52 ECAB 468 (2001).

10

Supra note 2; A.S., Docket No. 15-101 (issued April 24, 2015).

11

A.S., id.

12

See C.L., Docket No. 14-983 (issued January 23, 2015).

4

Appellant’s supervisor indicated that the discussion did in fact occur and stated that
appellant became defensive and argumentative. Appellant alleged that the discussion was
“intense.” While the Board has recognized that verbal abuse, when sufficiently detailed by the
claimant and supported by evidence, may constitute a compensable employment factor, appellant
has provided no support that this occurred.13 The Board has generally held that being spoken to
in a raised or harsh voice does not of itself constitute verbal abuse or harassment.14 Appellant’s
supervisor denied raising his voice or any improper conduct during the meeting on
September 6, 2013 and appellant has provided no corroborative evidence. As appellant has not
established a factual basis for his claim for verbal abuse, he has not established a compensable
factor of employment in this regard.
The Board finds that appellant’s emotional condition is not employment related as it is
based on his frustration over not being allowed to work in a specific environment. Appellant
attributed his condition to difficulties in communicating with his supervisor, in part because he
felt that his supervisor was either unable to understand his position or unwilling to accept his
description of forms and financial information.15 Appellant’s desire for unquestioning
acceptance of his positions regarding financial reports constitutes self-generated frustration is not
compensable under FECA.16
Where a claimant has not established any compensable employment factors, the Board
need not consider the medical evidence of record.17
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that as appellant failed to establish a compensable factor of employment,
he has not met his burden of proof in establishing an emotional condition claim.

13

T.G., 58 ECAB 189 (2006); A.S., Docket No. 15-28 (issued April 20, 2015).

14

Id.; M.D., Docket No. 13-867 (issued September 26, 2014).

15

Katherine A. Berg, 54 ECAB 262 (2002).

16

M.M., Docket No. 06-1130 (issued September 14, 2006).

17

A.K., 58 ECAB 119 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the February 19, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.18
Issued: July 10, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

18

Michael E. Groom, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective December 27, 2014.

6

